DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 10/28/2019.  Accordingly, Claims 1-7 are pending for consideration on the merits in this Office Action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 and 2/2/2021 were filed on or after the mailing date of the application.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least reference character 159 in figures 4, 5, 6 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heat recovery unit in at least claims 1, 2 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A heat recovery unit appears to be described as a heat exchanger in at least 0042 of the specifications;
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, the recitation of “...wherein the bypass valve is opened according to the low pressure side discharge temperature measured by the low pressure side discharge temperature sensor, and the injection valve is opened according to the high pressure side discharge temperature measured by the high pressure side discharge temperature sensor,” renders the claim indefinite because the scope of the claim language is unclear because the claim recites a problem to be solved and/or a result achieved without reciting the particular structure required to achieve the result.  In this case, a controller would be necessary to achieve the intended result because a valve and temperature sensor alone would not achieve the result.  Please amend for clarity.



Regarding Claim 4, the recitation of “...wherein the injection expansion valve is opened and closed according to the low pressure side discharge temperature measured by the low pressure side discharge temperature sensor and the high pressure side discharge temperature measured by the high pressure side discharge temperature sensor,” renders the claim indefinite because the limitation “wherein the injection valve is opened and closed according to the low pressure side discharge temperature measured by the low pressure side discharge temperature sensor,” creates a conflict or inconsistency between the claimed subject matter and the specification disclosure.  In particular, the disclosure does not necessarily show where such a control was contemplated and/or adequately described.  For examination purposes, the limitation has been interpreted as - - wherein the injection expansion valve is opened and closed according to 

Regarding Claim 4, the recitation of “...wherein the injection expansion valve is opened and closed according to the low pressure side discharge temperature measured by the low pressure side discharge temperature sensor and the high pressure side discharge temperature measured by the high pressure side discharge temperature sensor,” renders the claim indefinite because the limitation “wherein the injection valve is opened and closed according to the low pressure side discharge temperature measured by the low pressure side discharge temperature sensor,” renders the claim indefinite because the scope of the claim language is unclear because the claim recites a problem to be solved and/or a result achieved without reciting the particular structure required to achieve the result.  In this case, a controller would be necessary to achieve the intended 

Regarding Claim 5, the recitation of “...wherein the injection expansion valve has a higher opening degree when both the bypass valve and the injection valve are opened than when only the bypass valve or the injection valve is opened,” renders the claim indefinite and/or creates a conflict or inconsistency between the claimed subject matter and the specification disclosure.  In particular, the disclosure does not necessarily show where such a control was contemplated and/or adequately described and the valves in question appear to be disclosed as open and close valves and not valves with variable opening degrees.  Additionally, Applicant’s appears to attempt a conditional statement that does not recite a condition.  Lastly, the claim does not recite a positive limitation that requires one skilled in the art to perform a positive step or control.  Please amend for clarity.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Choi et al. (US2013/0180276).

Regarding Claim 1, Choi teaches an outdoor unit [fig 5] connected to a refrigerator [10, 20] for refrigerating storage and an air conditioner [30] for cooling a room [0034; 0043; 0044], the outdoor unit comprising: a low pressure side compressor [21] for compressing a refrigerant [0037; 0042]; a high pressure side compressor [11] for compressing the refrigerant compressed by the low pressure side compressor [0037; 0042]; an outdoor heat exchanger [12] for condensing the refrigerant compressed by the high pressure side compressor [0024]; a heat recovery unit [36] for cooling the refrigerant condensed in the outdoor heat exchanger by exchanging heat with the refrigerant evaporated in the air conditioner [0022; 0045]; and a supercooler [291, 292] for expanding a part of the refrigerant cooled in the heat recovery unit to cool another part of the refrigerant cooled in the heat recovery unit [0076].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US2013/0180276) in view of Lifson et al. (US2010/0199712).

Regarding Claim 2, Choi teaches the invention of Claim 1 above and Choi teaches where the supercooler comprises a supercooling expansion valve [292] for expanding a part of the refrigerant cooled in the heat recovery unit [0076]; a supercooling heat exchanger [291] for cooling another part of the refrigerant cooled in the heat recovery unit by exchanging heat with the refrigerant expanded in the supercooling expansion valve [0076; 0077]. 
Whereas Choi teaches a supercooling pipe that guides the refrigerant which is expanded in the supercooling expansion valve and evaporated in the supercooling heat exchanger to a suction side of the high-pressure side compressor [0048; 0049; see fig 5], Choi does not explicitly teach a bypass valve for guiding the refrigerant which is expanded in the supercooling expansion valve and evaporated in the supercooling heat exchanger to a suction side of the low pressure side compressor when opened; and an injection valve for guiding the refrigerant which is expanded in the supercooling expansion valve and evaporated in the supercooling heat exchanger to a suction side of the high-pressure side compressor when opened.
However, Lifson teaches refrigerant vapor compression system [0001; fig 3] having a bypass valve [60] for guiding the refrigerant which is expanded in an expansion valve [55] and evaporated in an heat exchanger [50] to an low side of a compressor [20] when opened [0041]; and an injection valve [70] for guiding the refrigerant which is expanded in the expansion valve [55] and evaporated in the heat exchanger [50] to an intermediate side of the compressor when opened [0041]. Lifson teaches that this arrangement provides a system that is able to achieve zero or near zero system capacity operation without unnecessary cycling between on and off operations [0042; 0043].  
.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US2013/0180276) and Lifson et al. (US2010/0199712) as applied to claim 2 above, and further in view of Kawano et al. (JP2014016079A) and Lifson (US6474087, hereinafter "Lifson 087").

Regarding Claim 3, Choi, as modified, teaches the invention of Claim 2 above and Lifson teaches where the bypass valve [60] is opened according to the low pressure side discharge temperature measured by the low pressure side discharge temperature sensor [implicit at 0032; 0034; where Lifson teaches the bypass valve is controlled by temperature inside the compressor and one skilled in the art could conclude that temperature inside of a two stage compressor is measured at an intermediate point as witnessed by Kawano below].  However, Choi does not explicitly teach a low pressure side discharge temperature sensor for measuring a low pressure side discharge temperature which is a temperature of the refrigerant discharged from the low pressure side compressor; and a high pressure side discharge temperature sensor for measuring a high pressure side discharge temperature which is a temperature of the refrigerant 
However, Kawano taches a heat pump [0001] having a low pressure side discharge temperature sensor [T2] for measuring a low pressure side discharge temperature which is a temperature of the refrigerant discharged from a low pressure side compressor [11; 0039]; and a high pressure side discharge temperature sensor [T1] for measuring a high pressure side discharge temperature which is a temperature of the refrigerant discharged from a high pressure side compressor [12; 0039] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. secures temperature measurements at the discharge side of the respective compressors.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Choi to have  a low pressure side discharge temperature sensor for measuring a low pressure side discharge temperature which is a temperature of the refrigerant discharged from the low pressure side compressor; and a high pressure side discharge temperature sensor for measuring a high pressure side discharge temperature which is a temperature of the refrigerant discharged from the high pressure side compressor, in view of the teachings of Kawano where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures temperature measurements at the discharge side of the respective compressors.


Regarding Claim 4, Choi, as modified, teaches the invention of Claim 3 above and teaches wherein the injection expansion valve [As modified above] is opened and closed according to the high pressure side discharge temperature measured by the high pressure side discharge temperature sensor [As modified above, see the rejection of Claim 3 above for detailed discussion].

Regarding Claim 5, as best understood, Choi, as modified, teaches the invention of Claim 3 above and Lifson teaches wherein the injection expansion valve has a higher opening degree when both the bypass valve and the injection valve are opened than when only the bypass valve or the injection valve is opened See Lifson at 0031; 0032; where the injection valve is an open/close valve and the bypass valve has variable opening].



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US2013/0180276) and Kawano et al. (JP2014016079A) in view of Lifson (US6474087, hereinafter "Lifson 087").

Regarding Claim 6, Choi teaches a method of controlling an outdoor unit [fig 5] which is connected to a refrigerator [10, 20] for refrigerating storage and an air conditioner [30] for cooling a room [0034; 0043; 0044] and comprises a low pressure side compressor [21], a high pressure side compressor [11], an outdoor heat exchanger [12], a heat recovery unit [36] for cooling the refrigerant condensed in the outdoor heat exchanger by exchanging heat with the refrigerant evaporated in the air conditioner [0022; 0045], and a supercooler [291, 292] for expanding a part of the refrigerant cooled in the heat recovery unit to cool another part of the refrigerant cooled in the heat recovery unit [0076] and whereas Choi teaches a supercooling step of guiding the refrigerant expanded in the supercooler to a suction side of the high pressure side compressor [0097], Choi does not explicitly teach a discharge temperature measuring step of measuring a low pressure side discharge temperature which is a temperature of a refrigerant discharged from the low pressure side compressor, and a high pressure side discharge temperature which is a temperature of a refrigerant discharged from the high pressure side compressor; and a supercooling step of guiding the refrigerant expanded in the supercooler to a suction side of the low pressure side compressor or a suction side of the high pressure side compressor according to the low pressure side discharge temperature or the high pressure side discharge temperature.
However, Kawano taches a heat pump [0001] having a discharge temperature measuring step of measuring a low pressure side discharge temperature which is a temperature of a refrigerant discharged from the low pressure side compressor, and a high pressure side discharge temperature which is a temperature of a refrigerant 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Choi to have  a low pressure side discharge temperature sensor for a discharge temperature measuring step of measuring a low pressure side discharge temperature which is a temperature of a refrigerant discharged from the low pressure side compressor, and a high pressure side discharge temperature which is a temperature of a refrigerant discharged from the high pressure side compressor in view of the teachings of Kawano where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures temperature measurements at the discharge side of the respective compressors.
Also, Lifson 087 teaches a refrigerant circuit [fig 1] having a supercooling step of guiding the refrigerant expanded in a supercooler [20] to a suction side of a high pressure side compressor [12; where the compressor is a multistage compressor] according to a high pressure side discharge temperature [50; col 4, lines 55-67]. Lifson 087 teaches that this arrangement ensures maximum efficiency of the system col 4, line 55-col 5, line 5; where the limitation appears to be claimed in the alternative]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Choi to  have  a supercooling step of guiding the refrigerant expanded in the supercooler to a suction side of the low pressure side compressor or a suction side .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US2013/0180276) , Kawano et al. (JP2014016079A) and Lifson (US6474087, hereinafter "Lifson 087") as applied to claim 6 above, and further in view of Lifson et al. (US2010/0199712).

Regarding Claim 7, Choi, as modified, teaches the invention of Claim 6 above and Choi teaches wherein the supercooler comprises: a supercooling expansion valve [292] for expanding a part of the refrigerant cooled in the heat recovery unit [0076; 0077]; a supercooling heat exchanger [291] for cooling another part of the refrigerant cooled in the heat recovery unit by exchanging heat with the refrigerant expanded in the supercooling expansion valve [0076; 0077] and Lifson 087 teaches a an injection valve [34] for guiding the refrigerant which is expanded in the supercooling expansion valve [32] and evaporated in the supercooling heat exchanger [20] to a suction side of the high-pressure side compressor when opened and a supercooling step of opening the supercooling expansion valve according to the high pressure side discharge temperature and opening the injection valve according to the high pressure side discharge temperature [As modified above, see the rejection of Claim 6 for detailed discussion; see also col 2, lines 16-33].  
Choi does not teach a bypass valve for guiding the refrigerant which is expanded in the supercooling expansion valve and evaporated in the supercooling heat exchanger to a suction side of the low pressure side compressor when opened; and a supercooling step of: opening the supercooling expansion valve according to the low pressure side 
However, Lifson teaches refrigerant vapor compression system [0001; fig 3] having a bypass valve [60] for guiding the refrigerant which is expanded in a supercooling expansion valve [55] and evaporated in a supercooling heat exchanger [50] to a suction side of the low side compressor [20; where the compressor can be a multistage compressor] when opened [0041] and a supercooling step of opening the supercooling expansion valve [55] according to the low pressure side discharge temperature and opening the bypass valve [60] according to the low pressure side discharge temperature [implicit at 0032; 0034; where Lifson teaches the bypass valve is controlled by temperature inside the compressor and one skilled in the art could conclude that temperature inside of a two stage compressor is measured at an intermediate point as witnessed by Kawano above]. Lifson teaches that this arrangement provides a system that is able to achieve zero or near zero system capacity operation without unnecessary cycling between on and off operations [0042; 0043].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Choi to  have  a bypass valve for guiding the refrigerant which is expanded in the supercooling expansion valve and evaporated in the supercooling heat exchanger to a suction side of the low pressure side compressor when opened;  and a supercooling step of: opening the supercooling expansion valve according to the low pressure side discharge temperature and opening the bypass valve according to the low pressure side discharge temperature in view of the teachings of Lifson in order to provide a system that is able to achieve zero or near zero system capacity operation without unnecessary cycling between on and off operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763